Order dismissing, as to defendant Marine Basin Company, the second and third causes of action alleged in-the amended complaint, and the judgment entered on the order, reversed on the law, with ten dollars costs and disbursements, and motion to dismiss denied, without costs, with leave to said defendant to serve an answer within ten days from the entry of the order hereon. (Colbert v. Steinfeldt, 255 App. Div. 790; Elliott v. Steinfeldt, 254 id. 739; motion for leave to appeal to the Court of Appeals denied, Id. 769.) Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.,' concur.